Fourth Court of Appeals
                               San Antonio, Texas
                                   September 22, 2021

                                   No. 04-20-00553-CV

                         IN THE INTEREST OF A.Z.F., a child,


                From the 408th Judicial District Court, Bexar County, Texas
                             Trial Court No. 2019-CI-08725
                      Honorable David A. Canales, Judge Presiding


                                     ORDER

       The Appellee’s, I.G.F.’s Motion to Extend Time to File Brief is GRANTED. The
appellee’s brief is due September 30, 2021.



                                                 _________________________________
                                                 Liza A. Rodriguez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 22nd day of September, 2021.



                                                 ___________________________________
                                                 MICHAEL A. CRUZ, Clerk of Court